DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Claims 1, 3, 6-8 and 13-39 are currently pending.
Claim Objections
	Claim 14 is objected to because of the following informalities:  Claim 14 is indicated as “(previously presented)" claim but should be indicated as “(currently amended)” claim.  Appropriate correction is required. The examiner would like to note that the claim submitted has not been written with the proper status identifiers. In the future, Applicant is requested to use the proper status identifiers when submitting amendments to avoid potential Notice of non-compliant letters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11, W12 are H, F, straight-chain C1-C12-alkyl or branched C1-C12-alkyl .” However, methyl or ethyl group (1 or 2 C atoms) cannot be branched as recited in the claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 6-7 and 13-39 are allowed. Endo et al. (US 2018/0002459 A1) do not explicitly a liquid crystal (LC) medium comprising a polymerisable component A) which comprises  one or more polymerisable compounds, and a liquid-crystalline component B) which comprises one or more mesogenic  or liquid-crystalline compounds, wherein the polymerisable component A) comprises: one or more first polymerisable compounds comprising a maleimide group selected from compounds of the formula 11 and I2 and additionally comprises one or more second polymerisable compounds selected from compounds of the formulae IIAA-IIAC and IIA1-IIA4 as instantly claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-8 and 13-39  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722